Citation Nr: 1708070	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  11-32 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for intervertebral disc syndrome (IVDS), characterized as degenerative disc disease L3-L4.

2. Entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the right leg. 

3. Entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the left leg. 

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

5. Entitlement to an extraschedular rating for IVDS and bilateral radiculopathy disabilities.




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1973 to May 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which increased the Veteran's disability rating for IVDS from 10 percent to 20 percent, effective January 19, 2010, the date of the Veteran's claim for increased rating. Later, the Veteran was separately awarded service connection for radiculopathy for each lower extremity and was ultimately assigned a 20 percent rating for each leg, effective from January 19, 2010. 

The claim was previously before the Board in September 2015, at which time disability ratings in excess of 20 percent for both IVDS and bilateral radiculopathy were denied. The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court). While the case was pending at the Court, the Veteran's former attorney and the VA Office of the General Counsel filed a joint motion to vacate the Board's decision and remand the Veteran's claim for readjudication (JMR). In a September 2016 Order, the Court granted the motion, vacated the Board's September 2015 decision, and remanded the case to the Board for readjudication. 

This appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

I. IVDS and Bilateral Radiculopathy 

The September 2016 JMR determined that the latest VA examination of the Veteran in February 2015 did not adequately assess the Veteran's disability.  Therefore, another evaluation is necessary.  

II. TDIU

The record contains several statements by the Veteran pertaining to the effect of his service-connected disabilities on his employability, including testimony regarding careers he could not undertake due to his disabilities, lost time at jobs due to flare-ups, and limitations on weight-bearing. However, the record does not permit a clear, comprehensive understanding of the Veteran's employment history. Whether the incapacitating episodes he has described denote an inability to follow a substantially gainful occupation for purposes of VA regulations is unclear; brief periods of incapacity that would require time off from work would not necessarily preclude a Veteran from obtaining or holding employment and earning a reasonable income. See 38 C.F.R. § 4.16 (2016); see also VAOPGCPREC 5-2005 (Nov. 25, 2005). 

As such, in order to determine whether the Veteran is entitled to a total disability rating based on individual unemployability due to service-connected disabilities, further development is needed regarding the Veteran's complete employment history and current employment status.

III. Extraschedular Considerations

Any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration. See Brambley v. Principi, 17 Vet. App. 20, 24 (2003). Thus, the issue of entitlement to extraschedular ratings must also be remanded. 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with proper notice regarding the evidence and information necessary to substantiate his claim of entitlement to total disability rating based on individual unemployability due to service-connected disabilities.

2. Ask the Veteran to identify any additional relevant VA and private medical records he wants VA to consider in connection with his claim. Specifically, any medical records relevant to flare-ups or incapacitating episodes should be identified. After securing any necessary releases, such records should be associated with the claims file. 

3. Ask the Veteran to provide a complete employment history and evidence of current employment status. Notify the Veteran that he may submit additional evidence including lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his service-connected disabilities and their impact on his ability to work. He should be provided an appropriate amount of time to submit this lay evidence.

4. After the above development is completed, the Veteran should be afforded a new VA physical examination to determine the current severity and symptomatology of any low back orthopedic or neurologic disorder, to include IVDS, degenerative disc disease, and radiculopathy of the right and left legs. Any indicated diagnostic tests and studies should be accomplished. 

The claims folder should be provided to and reviewed by the examiner. Special attention is directed to:

a. The April 2015 letter from Dr. M.T. Wai regarding periods of exacerbated low back pain.

b. The Veteran's described history of flare-ups marked by increased pain and limited mobility, and any records of medical treatment received during flare-ups.

c. Any evidence developed regarding the Veteran's employment history and service-connected disabilities' effect on employment.

After a review of the examination findings and the entire evidence of record, the examiner is asked to determine the current severity of the Veteran's service-connected IVDS and bilateral radiculopathy. The examiner is also asked to describe the functional effects caused by the Veteran's service-connected disabilities. Specifically, the examiner is requested to express an opinion on whether pain could significantly limit functional ability during flare-ups. If feasible, the examiner should portray any such functional loss during flare-ups in terms of the degree of additional range of motion loss or otherwise explain why such detail feasibly could not be determined. If the examiner is unable to assess functional loss during flare-ups adequately, every effort should be made to schedule an examination during a flare-up. See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994) (where there is a history of remission and recurrence of a condition, the duty to assist encompasses the obligation to evaluate a condition during an active, rather than an inactive, phase).

Any findings relevant to the effects of the Veteran's service-connected disabilities on employment are requested. 

The rationale for all opinions should be provided.

5. Thereafter, VA should readjudicate the issues on appeal. If the issue remains denied, a Supplemental Statement of the Case should be provided to the Veteran. After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




